Citation Nr: 1001899	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than June 20, 2007 
for the award of service connection for right ankle strain.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In November 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  On August 17, 2005, the Veteran filed an original claim 
for service connection for right ankle strain, and in a 
February 2006 rating decision, the RO denied the claim.  The 
Veteran was notified of such decision by a letter dated in 
February 2006, and he filed a timely appeal.  However, in 
February 2007, he withdrew his appeal, and the February 2006 
rating decision became final.

2.  On June 20, 2007, the Veteran filed a request to reopen 
his previously denied claim for service connection for right 
ankle strain.  In an October 2007 rating decision, the RO 
reopened the claim and granted service connection for right 
ankle strain effective June 20, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 20, 2007 
for the award of service connection for right ankle strain 
have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.151, 3.156, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
July 2007 letter, which advised the Veteran of what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  This letter also advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  

In any event, the Veteran's claim for an earlier effective 
date for right ankle strain arises from the initial grant of 
service connection for that disability.  In Dingess, the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice 
that was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records and a VA examination 
report, private treatment records, and hearing testimony.  
Moreover, the nature of the claim for an earlier effective 
date is based upon evidence already contained in the claims 
file, and the Veteran's argument centers around evidence in 
the claims file.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

On August 17, 2005, the Veteran filed an original claim for 
service connection for right ankle strain, and in a February 
2006 rating decision, the RO denied the claim because there 
was no evidence to show that the Veteran had a current right 
ankle disability.  The Veteran was notified of such decision 
by a letter dated February 13, 2006.  He disagreed with that 
decision and perfected his appeal in April 2006 with a timely 
filed VA Form 9.  See 38 C.F.R. §§ 20.202, 20.302 (2009).

During the course of the appeal, the Veteran presented 
testimony concerning his right ankle before an RO Decision 
Review Officer in August 2006.  In February 2007, VA 
treatment records for the Veteran were received and 
associated with the claims file.  However, these VA treatment 
records are silent for any complaints, diagnosis, or 
treatment of a current right ankle disability.  The RO 
considered all of the evidence, including the VA treatment 
notes and the hearing testimony, but continued the denial in 
a February 14, 2007 supplemental statement of the case.  On 
February 22, 2007, the RO received the Veteran's withdrawal 
of his pending appeals.  As the one year appeal period for 
the February 13, 2006 rating decision had passed, the 
withdrawal of the appeal on February 22, 2007, immediately 
rendered the February 2006 rating decision final.  See 
38 C.F.R. § 20.204 (2009).  

Thereafter, in May 2007, the Veteran filed for vocational 
rehabilitation benefits based on a 10 percent service 
connected testicle disability; nothing on the application 
mentions his right ankle.  No evidence or correspondence was 
received between the Veteran's February 2007 withdrawal of 
appeal letter and his June 20, 2007 claim to reopen which 
mentions his right ankle or an intent to claim benefits for 
such.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

On June 20, 2007, the Veteran filed a request to reopen his 
previously denied claim for service connection for right 
ankle strain.  In an October 2007 rating decision, the RO 
reopened the claim and granted service connection for right 
ankle strain, effective June 20, 2007, the date of receipt of 
the reopened claim.

The Veteran now contends that the effective date for the 
grant of service connection for right ankle strain should be 
based on the date that the original claim for service 
connection was received (i.e., August 17, 2005).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2009).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation states that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be the "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(r) (2009).

In the current case, the Veteran's original claim was denied 
in a February 2006 rating decision.  Additional evidence was 
received and considered during the course of the appeal, but 
upon withdraw of the appeal on February 22, 2007, the 
February 2006 rating decision became final.  The date of 
receipt of the Veteran's reopened claim is June 20, 2007.  
There is no correspondence in the record received between the 
Veteran's February 2007 withdrawal of appeal letter and the 
June 20, 2007 claim indicating a request for compensation 
benefits for his right ankle.  

The Board notes that during the course of the current appeal 
as to the effective date, VA treatment records were 
associated with the claims file in February 2008.  These 
records note the Veteran was seen in 2004 and 2005 for 
bilateral plantar fasciitis.  The first complaints of right 
ankle pain were noted in May 2007. 

The Board notes that while a report of VA examination or 
hospitalization may in certain circumstances be accepted as 
an informal claim for benefits pursuant to 38 C.F.R. § 3.157, 
the Board finds that such regulation is not applicable in 
this case.  Specifically, that regulation provides that once 
a formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
the date of VA outpatient or hospital examination or date of 
admission will be accepted as the date of receipt of a claim 
for increase or to reopen.  38 C.F.R. § 3.157(b) (2009) 
(emphasis added).  In this case, service connection had not 
been previously established for the right ankle at the time 
he received treatment for his ankle in May 2007.  Thus, the 
provisions of section 3.157(b) are not applicable to the 
instant case.  See Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992) (" § 3.157(b) . . . provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted").

Therefore, according to 38 U.S.C.A. § 5110(a) (West 2002) and 
38 C.F.R. § 3.400(r) (2009), June 20, 2007, the date VA 
received his reopened claim, is the appropriate effective 
date for the grant of service connection for right ankle 
strain.  

The Veteran's representative has argued that VA did not 
fulfill its duty to assist during the pendency of the 
Veteran's original claim for service connection for right 
ankle strain, as the Veteran was not afforded a VA 
examination at that time.  However, the Board notes that when 
the Veteran formally withdrew his appeal of that original 
claim in February 2007, the February 2006 rating decision 
became final, thereby precluding any further argument 
regarding aspects of that claim, including VA's duty to 
assist.

In summary, the Veteran's original claim filed on August 17, 
2005 was finally denied.  The law provides that the earliest 
effective date that may be assigned for the grant of service 
connection for the Veteran's right ankle strain is the date 
of receipt of the reopened claim, which was received on June 
20, 2007.  See 38 U.S.C.A. § 5110(a) (West 2002); see also 38 
C.F.R. § 3.400(r) (2009).  Consequently, an effective date 
earlier than June 20, 2007 is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   





ORDER

Entitlement to an effective date earlier than June 20, 2007 
for the award of service connection for right ankle strain is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


